Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed July 28, 2021, wherein claim 6 was amended.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarov, et al. (WO 2012112762, “Makarov,” of record, corresponding to prior art of record CN 103025221), as evidenced by Britannica and American Heritage Dictionary, attached as pdfs.  

Regarding claims 1 and 20, Makarov discloses vacuum cleaner 105 (Figs 2-3 below) comprising a dirt separator comprising: 

an air inlet 190 into the separating chamber [0030]; and 
a shroud comprising a screen 235 (Figs 2-3, [0020]) through which air is able to flow out of the separation chamber and a shroud skirt 145 (Figs 2-3 and 7, [0021]) extending about one end of the shroud, the shroud skirt being fixed at a fixed edge and having a free edge (fixed at an interior edge and free at an outer edge), wherein the shroud skirt is formed of a deformable material (made of plastic, which is a deformable material as evidenced by Britannica: capable of being molded or shaped, and American Heritage Dictionary: capable of being molded, extruded, cast into various shapes) and comprises a plurality of ribs formed on a surface of the shroud skirt (as annotated, Fig 7, below).

    PNG
    media_image1.png
    738
    489
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    822
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    578
    786
    media_image3.png
    Greyscale

Regarding claims 2-4, 7, and 11, Makarov discloses the limitations of claim 1, as described above, and further discloses 
wherein the plurality of ribs are evenly spaced around a circumference of the shroud skirt (Fig 7, above), 
wherein the ribs extend from the fixed edge (interior edge) and extend partially along the surface of the skirt towards the free (outer) edge (Fig 7), 
wherein the ribs extend between 50% and 100% of a distance from the fixed edge to the free edge (Fig 7), 
wherein in an unbiased position the shroud skirt is angled towards the outer wall and extends away from the longitudinal axis into the separating chamber (Fig 3, above), and 
wherein the ribs are formed as an increased thickness of shroud skirt material in localized areas (Fig 7, ribs are thicker toward interior portion, measured from the shroud skirt to the lower edge of the rib).



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson, et al. (US 2015/0107048, “Thompson”).    

Regarding claim 1, Thompson discloses vacuum cleaner 10 (Fig 2) comprising a dirt separator 16 (Fig 3) comprising: 
a separating chamber defined by an outer wall 24 (Fig 3), the separating chamber having a longitudinal axis Y; 
an air inlet into the separating chamber (Fig 2, bottom inlet of chamber 16); and 
a shroud comprising a screen 40 (Fig 3, [0024]) through which air is able to flow out of the separation chamber and a shroud skirt 38 (Ibid.) extending about one end of the shroud (lower end, Fig 3), the shroud skirt being fixed at a fixed edge and having a free edge (fixed at an interior edge and free at an outer edge), wherein the shroud skirt is formed of a deformable material (flexible material [0027], skirt 38 comprises and is contiguous with flexible tabs/ribs 48, i.e. formed of a deformable material) and comprises a plurality of ribs 48 formed on a surface of the shroud skirt (Fig 8, [0027]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Makarov, as applied to claim 1, above.  
Regarding claim 19, Makarov discloses the limitations of claim 1, as described above, but does not explicitly disclose that the shroud skirt is formed of moulded rubber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rubber as a material for the shroud instead of plastic, both compliant materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, as applied to claim 1, and further in view of McCormick, et al. (US 2004/0025285, “McCormick”), of record.    

Regarding claims 12, Thompson discloses the limitations of claim 1, as described above, but does not explicitly disclose that the dirt separator further comprises a wiper for wiping the shroud during a dirt emptying operation.
McCormick is also concerned with a vacuum cleaner comprising a cyclonic dirt separation unit and teaches a wiper 206 for cleaning the filter screen (Figs 4 and 6), the wiper urged downward to sweep debris built up on the filter [0045], [0047], where cleaning the filter would improve air throughput and the filtering out of additional dust and debris.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson to also comprise the filter structure taught by McCormick, to provide a means to clear the filter of built up dust, thereby better maintaining the intended flow and cleaning functionality of the vacuum.    

Regarding claims 13, Thompson, as modified, discloses the limitations of claim 12, as described above, and further discloses that the wiper contacts the screen (as described by McCormick above) and during the dirt emptying operation slides along a length of the screen in a longitudinal direction to push dirt towards an opening in the separating chamber (wiper moves own ward to clean the filter).

Regarding claims 14, Thompson, as modified, discloses the limitations of claim 12, as described above, and further discloses that, during the emptying operation, the wiper is capable of contacting the shroud skirt and capable of deforming the shroud skirt into a first deformed position in which the shroud skirt is collapsed towards the longitudinal axis of the separating chamber away from the screen (understanding the flexible skirt would be deformed downward when the wiper made contact therewith at the lower end of its cleaning path).


Allowable Subject Matter
Claim 6 is allowed.  Claims 5, 8-10, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 5, 6, and 8, the closest art of record, Makarov and Thompson, each disclose the limitations of claim 1, as described above, but neither Makarov nor Thompson, alone or in combination, teaches, suggests, or makes obvious the pleats between ribs as recited in claim 5, the position of the ribs as recited in claim 6, and that the skirt is deformable and collapsible as recited in claim 8, in combination with the additional elements of the respective claims.   Claims 9-10 are allowable as being dependent from an allowed claim.  Reasons for indicating allowable subject matter for claims 15-18 provided in the previous Office action.  


Response to Arguments
Applicant's arguments regarding the rejections of claim 1 under 35 USC 102 over Makarov and Thompson have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 over Makarov, Applicant alleges that the plastic material that forms the skirt is not deformable, explaining that “many plastic materials are rigid and break before deforming when a force is applied, and are thus not deformable” (remarks, 8:4-5), but provides no support for such an assertion.  It would appear that Applicant is alleging that some plastics are incapable of any deflection whatsoever.  Examiner respectfully disagrees with the assertion.  Applicant argues further that the “central support tube 150 would be expected to be rigid and not deformable” (remarks, 8:7).  Without acquiescing to the accuracy of such a statement, Examiner respectfully indicates the feature upon which applicant relies (i.e., rigid, non-deformable tube) is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As evidenced in the above rejection, plastic defines the material property that it can be molded, shaped, and extruded, i.e. deformable.  
Regarding the rejection of claim 1 over Thompson, Applicant alleges that the skirt is not disclosed as being formed of a deformable material. Examiner respectfully disagrees.  As described above, the skirt 38 of Thompson comprises and is contiguous with flexible tabs/ribs 48, see, for example, Figure 6, [0027].  In that the skirt 38 comprises the flexible tabs/ribs 48, the skirt is formed of a flexible and deformable material.  See also [0031], describing the flexible flange 46, a portion of the skirt, as comprising an elastic material.   
claim 1 over Lee have been fully considered and are persuasive, with regard to the folds of the skirt not defining ribs.  The rejection has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/            Primary Examiner, Art Unit 3723